DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Examiner notes that the claim set lists the wrong application number.  In order to preclude future confusion, it should be checked for accuracy in future communications.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) (or a similar nonce term) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) (or a similar nonce term) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a gas delivery system in claims 3 which has been interpreted as, e.g., a gas input line and equivalents thereto as mentioned on page 10; a vacuum processing system in claim 8 which has been interpreted as, e.g., a vacuum pump and equivalents thereto as mentioned on page  8.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a slit valve assembly which by name includes a slit valve as a structure.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 15-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2003/0232512 to Dickinson et al. in view of U.S. Patent No. 7,105,061 to Shrinivasan et al.
Regarding claims 1 and 18:  Dickinson et al. disclose a semiconductor fabrication apparatus (210) comprising a high pressure processing system (10) substantially as claimed and comprising: a central chamber (215); a first chamber (see, e.g., Figs. 2B, 4A, 6; 90B) having a support (120) to hold a substrate in the first chamber; a first slit valve assembly (15) for sealing the first chamber, the first slit valve comprising an arm (15); and a second chamber (23) surrounding the first chamber and the first slit valve assembly, wherein the arm of the first slit valve assembly is operable to selectively isolate the first chamber from the second chamber; and a transfer robot (225) positioned within the central transfer chamber, the transfer configured to: load the substrate on the support by passing the substrate from the central chamber and through the second chamber and the first slit valve assembly.
However, Dickinson et al. fails to disclose the arm is positioned within the first chamber.
Shrinivasan et al. disclose a slit valve engaging an inner surface of an outer wall of a high pressure chamber for the purpose of providing an intrinsically safe chamber door (i.e. slit valve) for the high-pressure chamber capable (see, e.g., abstract).  The slit valve assembly further comprises an actuator (184) (see, e.g., Figs. 1-5) to move the arm relative to the slit, the actuator being coupled to a proximal end of the arum outside of the high-pressure chamber and an adjacent vacuum chamber (172).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the slit valve of Dickinson et al. having the arm configured to engage an inner surface of the outer wall in the first position to form the seal between the high pressure chamber and the vacuum chamber and further comprising an actuator to move the arm relative to the slit, the actuator being coupled to a proximal end of the arm outside of the vacuum chamber in order to provide an intrinsically safe chamber door for the high pressure chamber as taught by Srinivasan et al.
With respect to claim 2, in Dickinson et al., the high pressure processing system may further comprise a second slit valve assembly (75).
With respect to claim 3, in Dickinson et al., the high pressure processing system may further comprise a gas delivery system (101, 103, 105 and 107) configured to pressurize and depressurize the first chamber.
With respect to claim 4, in Dickinson et al., the gas delivery system comprises a first delivery line (101) coupled to the first chamber; and wherein the gas delivery system is configured to introduce a first gas into the first chamber via the first deliver line.
With respect to claim 5, Dickinson et al. fails to disclose the gas delivery system comprises a second delivery line coupled to the first chamber; and wherein the gas delivery system is configured to introduce a second gas into the first chamber via the second delivery line.
However, this feature represents a duplication of parts, wherein the courts have ruled the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Thus, the feature is considered obvious.
With respect to claim 6, in Dickinson et al., the first delivery line (101) is connected to a top of the first chamber that is surrounded by the second chamber.
With respect to claim 7, in Dickinson et al., the first delivery line passes through a top of the second chamber.
With respect to claim 8, in Dickinson et al., the gas delivery system is configured to pressurize the first chamber to at least 10 atmospheres during processing of the substrate, and therein the high pressure processing system comprise a vacuum processing system (77 and 79) configured to lower a pressure within the second chamber to near vacuum.
With respect to claims 9-13 and 15-17, generic use of the high pressure processing system and semiconductor fabrication apparatus addressed above reads on the method of these claims.  
With respect to claim 21, Dickinson et al. is capable of an intended use of during processing of the substrate, the arm of the first slit valve assembly is configured to isolate the first chamber from the second chamber, and wherein during processing of the substrate, the gas delivery system is configured to increase a pressure of the first chamber relative to a pressure of the second chamber.
Regarding intended use of claims 1-8 and 21, the courts have ruled the following: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Dickinson et al. and Shrinivasan et al. as applied to claims 1-13, 15-18 and 21 above and further in view of U.S. Patent No. 5,167,717 to Boitnott.
Dickinson et al. teaches that the high pressure processing method for semiconductors in the high pressure processing apparatus is not particularly limited to a processing medium used therein with respect to fluids (see, e.g., para. 47-48).  However, it does not particularly teach use of steam.
Boitnott et al. teaches a high pressure processing method for a semiconductor in a similar apparatus using steam for the purpose of growing a high quality, economically feasible oxide thermal layers (see, e.g., abstract).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have used the apparatus of modified Dickinson et al. for substrate processing in adjacent by differing controlled atmospheres for a high pressure processing method previously performed by a similar apparatus for processing semiconductors using steam in order to of grow high quality, economically feasible oxide thermal layers as taught by Boitnott.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Dickinson et al. and Shrinivasan et al. as applied to claims 1-13, 15-18 and 21 above and further in view of U.S. Patent No. 2002/0192056 to Reimer et al.
Regarding claims 19 and 20:  Modified Dickinson et al. disclose the chamber and method of using the same substantially as claimed and as described above, wherein the following method steps are generic to the use of Dickinson et al.:
 Controlling the transfer robot to load the substrate on the support
Closing the first slit valve to isolate the substrate in the first chamber from an interior of the second chamber
Processing the substrate in the first chamber

Depressurize the second chamber before loading the substrate on the support;
Increase a pressure of the first chamber relative to the first chamber after closing the arm of the first slit valve assembly by introducing a gas into the first chamber; and 
Depressurize the first chamber after processing by exhausting the gas from the first chamber

However, modified Dickinson et al. fails to explicitly disclose the method executed by a controller configured to execute the same.
Nevertheless, a controller configured to execute a known method is well known in the art.
For example, Reimer et al. disclose providing a controller to facilitate process control of a system (see, e.g. para. 29).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a controller configured to execute method steps taught in modified Dickinson et al.  in order to facilitate process control of the system as taught by Reimer et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,179,941. Although the claims at issue are not identical, they are not while different claim language is used, the ‘941 patent anticipates and/or renders obvious each of the features of claims 1-3 of the present application.
Claims 1, 4, 6, 9 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 11 of copending Application No. 16/917,365 (PG PUB 2018/0261480) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while different claim language is used, the ‘365 application anticipates and/or renders obvious each of the features of claim 1, 4, 6, 9 and 18 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Regarding Applicant’s argument with respect to claim interpretations under 35 USC 112 para. f, based on the fact that the word “means” was not used as a nonce term.  Applicant is invited to review the MPEP (MPEP 2181 in particular), which states that use of other nonce terms/generic placeholders besides “means” may invoke interpretation under 35 USC 112 para. f.  If Applicant does not wish to have a term interpreted under the statute, Applicant is invited to make avail of one of the options set forth above, for example:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARLA A MOORE/               Primary Examiner, Art Unit 1716